Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.106 Page 1 of 9




                       EXHIBIT E
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.107 Page 2 of 9




 FREDERICK R. THALER (7002)
 DAVID B. DIBBLE (10222)
 JASCHA K. CLARK (16019)
 RAY QUINNEY & NEBEKER P.C.
 36 South State Street, Suite 1400
 P.O. Box 45385
 Salt Lake City, Utah 84145-0385
 Telephone: (801) 532-1500
 Facsimile: (801) 532-7543
 Email: rthaler@rqn.com
         ddibble@rqn.com
         jclark@rn.com

 Attorney for Defendant



                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


                                                       ANSWERS AND RESPONSES TO
  ALINE FINNEMAN, an individual
                                                       PLAINTIFF’S SECOND SET OF
                                                    INTERROGATORIES AND REQUESTS
                  Plaintiff,
                                                     FOR PRODUCTION TO DEFENDANT
     v.
                                                              Case No.: 2:19-cv-00327
  DELTA AIRLINES, INC., a Delaware
  corporation,                                          District Judge Howard C. Nielson, Jr.
                  Defendant.                            Magistrate Judge Cecilia M. Romero



          Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure, Defendant

 Delta Air Lines, Inc. (“Delta”) answers and responds to Plaintiff Aline Finneman’s (“Plaintiff”)

 Second Set of Interrogatories and Requests for Production to Defendant (“Second Set of

 Discovery Requests”) as follows:
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.108 Page 3 of 9




                                      INTERROGATORIES

        INTERROGATORY NO. 11: Identify Finneman’s “confidential sine for her nonrevenue

 travel,” as alleged in the Position Statement.

        ANSWER:         Delta objects to this Interrogatory because it is untimely under the

 deadlines set forth in the Amended Scheduling Order. Plaintiff served her Second Set of

 Discovery Requests on Delta on January 5, 2021, after the December 28, 2020 deadline to serve

 written discovery. In addition, the deadline for Delta to respond to the Second Set of Discovery

 Requests was February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the

 Second Set of Discovery Requests were further untimely as they did not allow Delta thirty days

 to serve its response within the discovery period.

        INTERROGATORY NO. 12: Identify the weight of the plane for Finneman’s flight

 from Salt Lake City to Portland, Oregon on December 17, 2017, and identify the maximum

 weight permitted for that flight.

        ANSWER:         Delta objects to this Interrogatory because it is untimely under the

 deadlines set forth in the Amended Scheduling Order. Plaintiff served her Second Set of

 Discovery Requests on Delta on January 5, 2021, after the December 28, 2020 deadline to serve

 written discovery. In addition, the deadline for Delta to respond to the Second Set of Discovery

 Requests was February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the

 Second Set of Discovery Requests were further untimely as they did not allow Delta thirty days

 to serve its response within the discovery period. Delta further objects to this Interrogatory

 because it exceeds the scope of Rule 26(b) of the Federal Rules of Civil Procedure and requests

 information that is neither relevant nor reasonably related to any claim or defense in this matter.



                                                  2
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.109 Page 4 of 9




 Plaintiff violated Delta policy on December 17, 2017, irrespective of the weight of her flight or

 the maximum weight permitted for that flight.

        INTERROGATORY NO. 13: Identify all OSMs in Delta’s Salt Lake City location who

 have checked themselves into flights in the time period of 2015 through 2018. Your answer

 should include each OSM’s name, the date he/she checked into the flight, and all documents

 showing or pertaining to the check-in process.

        ANSWER:         Delta objects to this Interrogatory because it is untimely under the

 deadlines set forth in the Amended Scheduling Order. Plaintiff served her Second Set of

 Discovery Requests on Delta on January 5, 2021, after the December 28, 2020 deadline to serve

 written discovery. In addition, the deadline for Delta to respond to the Second Set of Discovery

 Requests was February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the

 Second Set of Discovery Requests were further untimely as they did not allow Delta thirty days

 to serve its response within the discovery period. Delta further objects to this request to the

 extent that responding would create an undue and disproportionate burden on Delta.

                                 REQUEST FOR PRODUCTION

        REQUEST FOR PRODUCTION NO. 17: Produce all documents which show, relate, or

 pertain to Finneman checking in overweight bags and manually entering the weight of each bag

 as exactly 50 pounds on December 17, 2017.

        ANSWER:         Delta objects to this Request because it is untimely under the deadlines set

 forth in the Amended Scheduling Order. Plaintiff served her Second Set of Discovery Requests

 on Delta on January 5, 2021, after the December 28, 2020 deadline to serve written discovery.

 In addition, the deadline for Delta to respond to the Second Set of Discovery Requests was



                                                  3
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.110 Page 5 of 9




 February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the Second Set of

 Discovery Requests were further untimely as they did not allow Delta thirty days to serve its

 response within the discovery period.

        REQUEST FOR PRODUCTION NO. 18: Produce all documents which show, relate, or

 pertain to the weight of Finneman’s bags on December 17, 2017. This request includes, but it

 not limited to, Finneman’s baggage tags.

        ANSWER:         Delta objects to this Request because it is untimely under the deadlines set

 forth in the Amended Scheduling Order. Plaintiff served her Second Set of Discovery Requests

 on Delta on January 5, 2021, after the December 28, 2020 deadline to serve written discovery.

 In addition, the deadline for Delta to respond to the Second Set of Discovery Requests was

 February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the Second Set of

 Discovery Requests were further untimely as they did not allow Delta thirty days to serve its

 response within the discovery period.

        REQUEST FOR PRODUCTION NO. 19: Produce all documents which show, relate, or

 pertain to Delta’s termination of Niki Alusa’s sister, and the reasons for the termination decision.

        ANSWER:         Delta objects to this Request because it is untimely under the deadlines set

 forth in the Amended Scheduling Order. Plaintiff served her Second Set of Discovery Requests

 on Delta on January 5, 2021, after the December 28, 2020 deadline to serve written discovery.

 In addition, the deadline for Delta to respond to the Second Set of Discovery Requests was

 February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the Second Set of

 Discovery Requests were further untimely as they did not allow Delta thirty days to serve its

 response within the discovery period. Delta further objects to this Request because it exceeds the



                                                  4
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.111 Page 6 of 9




 scope of Rule 26(b) of the Federal Rules of Civil Procedure and requests information that is

 neither relevant nor reasonably related to any claim or defense in this matter. The disciplinary

 records of Niki Alusa’s sister are not relevant to Plaintiff’s claim that Plaintiff was terminated in

 February 2018 because of her gender, race, and color. Niki Alusa’s sister worked in a different

 position, reported to different supervisors, and was not accused of committing the same

 misconduct as Plaintiff. The requested information does nothing to show whether Plaintiff

 violated Delta policy and was subsequently terminated for her violation of that policy.

 Furthermore, production of the requested information would also constitute an unwarranted

 invasion of privacy, particularly given the lack of relevance to this matter.

        REQUEST FOR PRODUCTION NO. 20: Produce all documents which show, relate, or

 pertain to Delta’s termination of Uinie Thomas, and the reasons for the termination decision.

        ANSWER:         Delta objects to this Request because it is untimely under the deadlines set

 forth in the Amended Scheduling Order. Plaintiff served her Second Set of Discovery Requests

 on Delta on January 5, 2021, after the December 28, 2020 deadline to serve written discovery.

 In addition, the deadline for Delta to respond to the Second Set of Discovery Requests was

 February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the Second Set of

 Discovery Requests were further untimely as they did not allow Delta thirty days to serve its

 response within the discovery period. Delta further objects to this Request because it exceeds the

 scope of Rule 26(b) of the Federal Rules of Civil Procedure and requests information that is

 neither relevant nor reasonably related to any claim or defense in this matter. The disciplinary

 records of Uinie Thomas are not relevant to Plaintiff’s claim that she was terminated in February

 2018 because of her gender, race, and color. The disclosure of the requested information will in



                                                   5
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.112 Page 7 of 9




 no way demonstrate whether Plaintiff was unlawfully terminated, particularly where the request

 is not limited to a similarly situated employee. Production of the requested information would

 also constitute an unwarranted invasion of privacy for the individual, particularly given the lack

 of relevance to this matter.

        REQUEST FOR PRODUCTION NO. 21: Produce all documents showing

 communications between Niki Alusa and Lani Latu in the time period of 2016 through 2017

 which refer to or pertain to: (a) Finneman; or (b) Delta’s termination of Niki Alusa’s sister.

        ANSWER:         Delta objects to this Request because it is untimely under the deadlines set

 forth in the Amended Scheduling Order. Plaintiff served her Second Set of Discovery Requests

 on Delta on January 5, 2021, after the December 28, 2020 deadline to serve written discovery.

 In addition, the deadline for Delta to respond to the Second Set of Discovery Requests was

 February 4, 2021, after the January 27, 2021 close of fact discovery. Thus, the Second Set of

 Discovery Requests were further untimely as they did not allow Delta thirty days to serve its

 response within the discovery period. Delta further objects to this request to the extent that

 responding would create an undue burden based on the disproportionate costs associated with

 identifying, collecting, processing, searching for, and reviewing the requested information from

 the individuals listed above. This is particularly true given that the foregoing individuals are not

 likely to have responsive information reasonably related to the claims and defenses in this case.

 Indeed, neither individual was involved in the decision to terminate Plaintiff’s employment. And

 Delta previously produced the witness statement from Niki Alusa, which Delta presently

 understands is the entirety of their responsive information. Furthermore, as set forth in Delta’s




                                                  6
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.113 Page 8 of 9




 response to Request No. 19, any communications regarding the termination of Niki Alusa’s sister

 are neither relevant nor reasonably related to any claim or defense in this matter.

        DATED this 4th day of February, 2021.


                                               RAY QUINNEY & NEBEKER P.C.


                                                /s/ David B. Dibble
                                               Frederick R. Thaler
                                               David B. Dibble
                                               Jascha K. Clark
                                               Attorneys for Defendant




                                                  7
Case 2:19-cv-00327-HCN-CMR Document 26-5 Filed 02/05/21 PageID.114 Page 9 of 9




                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 4th day of February, 2021, I caused a true and correct copy of

 the foregoing ANSWERS AND RESPONSES TO PLAINTIFF’S SECOND SET OF

 INTERROGATORIES AND REQUESTS FOR PRODUCTION TO DEFENDANT to be

 sent to the following via email:

                  Andrew W. Stavros
                  Austin Egan
                  Andrew Fox
                  STAVROS LAW P.C.
                  8915 South 700 East, Suite 202
                  Sandy, Utah 84070
                  andy@stavroslaw.com
                  austin@stavroslaw.com
                  fox@stavroslaw.com




                                                 /s/ Doris Van den Akker




 1556177




                                                    8
